DETAILED ACTION
Status of the Claims
	Claims 1, 3, and 5-19 are pending in the instant application. Claims 3 and 7-19 have been withdrawn based upon Restriction/Election. Claims 1, 5 and 6 are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.

Priority
	The U.S. effective filing date for claims 1, 5 and 6 has been determined to be 10/13/2016, the filing date of PCT/US2016/056922. The subject matter “wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” (instant claim 1, lines 13-21), is not described in  the U.S. Provisional Application No. 62/240,914 (hereafter ‘914).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5 and 6  remain rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); and  SANTRA ‘330 (US 2014/0308330; published October, 2014).
Applicants Claims
	Applicant claims a composition comprising at least one nanoparticle, the at least one nanoparticle comprising: 
	(a) an oxide of silicon seed particle;
	(b) a first shell layer encapsulating the seed particle, the first shell layer comprising: 
	(a)(i) an oxide of silicon material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group consisting of Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected covalently and located and formed within the oxide of silicon material and a second shell layer coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers.
 (instant claim 1).
	Applicants have elected the following species: (a) species of nanoparticle with specificity to: (i) a core material and (ii) a first shell layer is silica including a leachant permeable base material layer material and a metal material distributed and doped therein; and (iii) a second shell layer is a quaternary ammonium compound consistent with paragraph [0061] of the published Application.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and particle retention can be increased by reducing particle size and using hybrid silica shell composition (using more than one silica precursor) ([0040]). SANTRA ‘702 teaches that “Since the copper/silica nanostructure includes a silica core, the total amount of copper in the copper/silica nanostructure is reduced relative to nanostructures where the copper is distributed throughout the structure. The copper in the copper/silica shell is exposed on the surface of the copper/silica nanostructure so that it can act as an antimicrobial agent. The amount of copper in the copper/silica shell can be controlled. Thus, an advantage of […] the present disclosure is that the amount of copper per particle is reduced by spreading Cu in the shell of a core-shell particle relative to nanoparticles having copper throughout the nanoparticle.” ([0044]) (instant claim 1, a first shell layer including a leachant permeable base (silica) and a metal material doped and distributed with respect to the leachant permeable base material (copper).
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).
	SANTRA ‘702 teaches that “In general, this process can be performed in two steps: formation of the silica core (e.g., base-hydrolyzed Stöber silica ‘seed’ particle) and the formation of the copper/silica shell around the core.” ([0047]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different valence states of a metal” such as copper, in the first shell layer; or (2) a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material embedded within the shell layer.
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in SANTRA 702’. Particularly, MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph)(instant claim 1, a silica seed particle). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation (see whole document), and methods used to treat citrus canker, inhibit growth of mold and mildew and add nutrients to the soil for agricultural purposes, the silica-based antibacterial and antifungal nanoformulation being a copper-loaded silica nanoformulation (CuSiNP/NG) (abstract).
	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and algae. This property has been utilized for over 100 years for control of fungal and bacterial diseases of plants. In 1761, it was discovered that seed grains soaked in a weak solution of Cu sulfate inhibited seed-borne fungi.” (p. 3, first paragraph).  
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including salts of Cu(I) and Cu(II), among others (p. 6, lines 1-14). SANTRA ‘275 teaches that “In comparison to commercially available products, the nanogel technology herein has demonstrated its superiority in improving Cu bioavailability, plant surface coverage, and longevity and provides a means for detecting when the CuSi NG needs to be reapplied for maximum protection.” (p. 14, lines 5-8). SANTRA ‘275 teaches loading of multivalent copper ions (Cu+1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19), and teaches tetraethoxysilane (TEOS) as a sol-gel reactant in a preferred method for synthesizing a silica-based nanoformulation containing antibacterial and antifungal agents (p. 17, lines 5-8; p. 28, Example 1)(instant claim 1, “(a)(i) an oxide of silica material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected covalently and located and formed within the oxide of silica material)(instant claim 4, (Cu+1 and Cu+2)).
           SANTRA ‘303 teaches core-shell quaternary ammonium nanomaterials immobilized onto a metal oxide nanoparticle to provide a fixed-quat nanoparticle, a typical example being a silicon alkoxide material to provide a fixed-quat (i.e. silica nanoparticle/nanogel or SiNP/NG) material composition though either acidic or basic hydrolysis of the silicon alkoxide (see whole document, particularly the title and abstract). SANTRA ‘303 teaches that “The proposed fixed-quat nanomaterials in accordance with the embodiments integrate at minimum the powerful antimicrobial, antibacterial and antifungal (i.e., intended in an aggregate as biocidal, and in particular topical biocidal) properties of quaternary ammonium (i.e., "quat") compounds into a silica nanoparticle/nanogel (SiNP/NG) based delivery system.” ([0009]).
	SANTRA ‘303 teaches their fixed quat is synthesized as follows: “Briefly, sol-gel hydrolysis and condensation reaction of tetraethylorthosilicate (TEOS) was done under basic conditions in the presence of quat (Quat Disinfectant Cleaner Solution-SH, supplied by 3M Company, St. Paul, Minn.). Active ingredients within the 5H cleaner composition included: (1) octyl decyl dimethyl ammonium chloride=6. 510%; (2) dioctyl dimethyl ammoniumchloride=2.604%; (3) didecyl dimethyl ammonium chloride=3.906%; and ( 4) alkyl (C14 50%, C12 40%, C16 10%) dimethyl benzyl ammonium chloride=8.680%. Particle size was controlled by adjusting the time of quat addition to the basic reaction mixture containing TEOS.” ([0047]). “Another fixed-quat SiNP/NC synthesis method was acid catalyzed tetraethylorthosilicate (TEOS) hydrolysis in the presence of quat materials such as but not limited to: (1) dimethyl didecyl ammonium chloride (DDAC) […]; (2) tetradecyl dimethyl benzyl ammonium chloride (TDBAC) […]; and (3) dimethyltetradecyl[3-(trimethoxysilyl)propyl] ammonium chloride (DTD-3-TSPAC) […].As indicated above, such an acid catalyzed synthesis produced a nanogel material.” [emphasis added] ([0048]). SANTRA ‘303 further discloses the schematic for the synthesis as follows:

    PNG
    media_image1.png
    280
    459
    media_image1.png
    Greyscale

(Figure 2).
	SANTRA ‘303 teaches the advantages of the different synthesis strategies:

    PNG
    media_image2.png
    390
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    803
    media_image3.png
    Greyscale

(Table 1).
	Regarding the claimed, “second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quant material layer comprising […] DDAC, both the first and second Quat material layers having quaternary nitrogen functionality” (instant claim 1, lines 11-14), one of ordinary skill in the chemical arts would have clearly recognized that DDAC is an amphiphilic molecule with a hydrophilic head and hydrophobic tails (see, e.g., SANTRA ‘303: Figures 1-2), and the addition of enough DDAC to simply coat the surface would render it hydrophobic, and that with further addition of DDAC (i.e. free-DDAC), the hydrophobic tails of the would have interacted with the hydrophobic surface (e.g. hydrophobic interaction) the hydrophilic head now being exposed to the surface and therefore rendering the nanoparticles more hydrophilic. SANTRA ‘303 clearly implies this in teaching: 

    PNG
    media_image4.png
    197
    509
    media_image4.png
    Greyscale

(p. 4, Table I-continued).
	SANTRA ‘303 teaches Fixed-Quat SiNP as well as mixed-Quat SiNP/NG for the same purpose, and in Example 1 teaches the production of Fixed-Quat silica nanoparticles and teaches that “When shaken, the solution produced heavy amounts of foam. The foam could be extracted, dried and used as fixed-quat nanoparticles. The extracted foam may be used in a tobacco smoke filter. The transparent solution may be used for antimicrobial applications. Additional quat can be added to the solution to re-dissolve the foam, creating long lasting slow release fixed-quat silica nanoparticles.” [emphasis added] ([0073]). Thus, reasonably suggesting the combination of Fixed-Quat SiNP and mixed-Quat SiNP/NG. Furthermore, one of ordinary skill in the art would have reasonably recognized that, based on Figure 2 and the description detailed above, that the Fixed-Quat SiNP includes a hydrophobic surface as the hydrophobic tails are surface-exposed, and that in order to provide an aqueous soluble nanoparticle excess Quat would have been included to provide an aqueous soluble silica-Quat nanoparticle formulation. Thus, the claim limitation “a second shell layer coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC” would have been considered prima facie obvious in order to provide an aqueous dispersible nanoparticle composition. And the function of “wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” would have also been the same.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and SANTRA ‘303, the copper being provided as multivalent copper ions per the teachings of SANTRA ‘275, including a Stöber silica base-catalyzed core and biocide containing (copper/Quats) acid-catalyzed shell, as taught by MANIPRASAD, in order to provide an improved biocidal silica nanoparticle delivery platform including different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats), and further to provide the core/shell silica nanoparticle with immobilized quat (i.e. Fixed-Quat) and mixed-Quat in order to both provide a hydrophobic surface for the nanoparticles by inclusion of the Fixed-Quat and to provide for aqueous solubility and thus easier handling in an application such as plant treatment compositions as suggested by the cited prior art.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	Applicants argue that “none of these citations teaches DDAC double-layer protection for metal ion for potential biocidal action in a plant system. There is no teaching that the dual DDAC layer of Santra ‘330 would provide for aqueous solubility and easier handling in an application such as a plant treatment composition.”  (p. 7, lines 3-7).
	In response the examiner argues that the rejection is based on a combination of references, and Santra ‘330 suggests that “Again, too much Cu will cause phytotoxicity and adversely affect the environment whereas sparingly soluble Cu compounds will be less effective, requiring multiple applications, thus labor extensive.” clearly implying that the formulations reduce labor (paragraph bridging pp. 6-7). Additionally, Santra ‘330 teaches that specific advantages include “water-based” and “scalable to field applications” and “single-pot synthesis method, requiring no purification steps and (v) concentrated CuSiNG1 material could be easily diluted for field application. A non-technical person can do this task by adding an appropriate amount of water, thus reducing shipping costs. The method also uses inexpensive raw materials and is easily produced in a cost-effective manner.” (p. 27, last paragraph)(see, MPEP §2144.01 discussing implicit disclosure).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants further argue that “even if proposed combination establishes a prima facie case of obviousness, such a case is rebutted by unexpected results as set forth in the Declaration of Swadeshmukul Santra […].” (p. 7, lines 8-10).
	In response the examiner notes that the Declaration of Swadeshmukul Santra filed 07/05/2022 does not mention unexpected or surprising results, but rather is directed at predictability.
	Applicants arguments state that: “As set forth in the Declaration, Diaz 2019 and Young 2018 specifically refer to the release of Quat from the surface and its antimicrobial activity. Figs. 5 and 6 of Diaz 2019 show killing of E. coli with wash aliquots of the composition and decease of killing efficacy with the increase of number of washings, suggesting timed release of Quat from the composition. Fig. 7 of Young 2018 shows release of Quat below the phytotoxicity level in presence of silica, suggesting the role of silica in reducing the phytotoxicity of Quat on plant tissue.” (p. 7, 3rd paragraph).
	In response the examiner notes that Applicants arguments are not sufficiently clear to understand, specifically it is unclear what “Strayer 2018”, “Diaz 2019” and “Young 2018” are referencing, and it is unclear how the argued activity relates (i.e. maps) to the instantly rejected claims. In the instant case the combination of prior art references clearly suggest the claimed structure and therefore the claims are considered prima facie obvious. Applicants may be able to show unexpected results that may be able to overcome a rejection based on obviousness, however Applicants need to more clearly explain2 what they contend is an actual unexpected result relative to the prior art (MPEP §716.02(b)) and relates to and is commensurate with the instant claims (MPEP §716.01(b) & 716.02(d)). Furthermore, the results have to show actual unexpected results, see e.g., MPEP 716.02 stating in part that “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” In the instant case the examiner does not see any unexpected results demonstrated relative to the prior art and commensurate with the claims such that the instantly rejected claims should be considered patentable over the cited prior art.
	Regarding Applicants arguments directed at the predictability of the release (e.g. “the preferential release rate of one active over the other cannot be predicted.” (p. 7, lines 21-22)), obviousness requires a reasonable expectation of success (MPEP §2143.02) and does not require “absolute predictability”. In the instant case the prior art clearly teaches producing compositions consistent with those claimed (e.g. Santra ‘702 teaches “a copper/silica nanoparticle having a silica core and a copper/silica shell disposed around the silica core” ([0005] & Examples), and Santra ‘330 teaches similar core-shell agricultural biocide compositions including DDAC coated silica ([0008]-[0009], Table 1, and Examples)). The prior art therefore clearly establishes a reasonable expectation of success in producing the claimed invention. The examiner further notes that arguing additional advantages or latent properties is generally not convincing to overcome a prima facie case of obviousness (see, e.g., MPEP §2145-II, stating in part that: “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”).

	Claims 1, 5 and 6  remain rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); OCHOMOGO (US 2006/0269441; published November, 2006); and Okahata et al. (“Preparation of Bilayer-Intercalated Clay Films and Permeation Control Responding to Temperature, Electric Field, and Ambient pH Changes,” 1989, ACS; Langmuir, Vol. 5, No. 4, pp. 954-959).
Applicants Claims
	Applicant claims are and species election are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and particle retention can be increased by reducing particle size and using hybrid silica shell composition (using more than one silica precursor) ([0040]). SANTRA ‘702 teaches that “Since the copper/silica nanostructure includes a silica core, the total amount of copper in the copper/silica nanostructure is reduced relative to nanostructures where the copper is distributed throughout the structure. The copper in the copper/silica shell is exposed on the surface of the copper/silica nanostructure so that it can act as an antimicrobial agent. The amount of copper in the copper/silica shell can be controlled. Thus, an advantage of […] the present disclosure is that the amount of copper per particle is reduced by spreading Cu in the shell of a core-shell particle relative to nanoparticles having copper throughout the nanoparticle.” ([0044]) (instant claim 1, copper, (Cu(0), Cu(I), Cu(II)).
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).
	SANTRA ‘702 teaches that “In general, this process can be performed in two steps: formation of the silica core (e.g., base-hydrolyzed Stöber silica ‘seed’ particle) and the formation of the copper/silica shell around the core.” ([0047]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different valence states of a metal” such as copper, in the first shell layer; or (2) a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material embedded within the shell layer .
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in SANTRA 702’. Particularly, MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation (see whole document), and methods used to treat citrus canker, inhibit growth of mold and mildew and add nutrients to the soil for agricultural purposes, the silica-based antibacterial and antifungal nanoformulation being a copper-loaded silica nanoformulation (CufSiNP/NG) (abstract).
	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and algae. This property has been utilized for over 100 years for control of fungal and bacterial diseases of plants. In 1761, it was discovered that seed grains soaked in a weak solution of Cu sulfate inhibited seed-borne fungi.” [emphasis added](p. 3, first paragraph).  
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including salts of Cu(I) and Cu(II), among others (p. 6, lines 1-14). SANTRA ‘275 teaches that “In comparison to commercially available products, the nanogel technology herein has demonstrated its superiority in improving Cu bioavailability, plant surface coverage, and longevity and provides a means for detecting when the CuSi NG needs to be reapplied for maximum protection.” (p. 14, lines 5-8). SANTRA ‘275 teaches loading of multivalent copper ions (Cu+1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19)(instant claim 1, a first shell material comprising a leachant permeable base material (silica) at least two different valence states of a metal material distributed and doped with respect to the leachant permeable base material (Cu+1 and Cu+2), to provide a first multi-valent metal material doped shell layer (silica loaded with multiple forms, including multivalent forms, of copper) (instant claim 1, “at least two different valence states of a metal” such as copper, in the first shell layer)(instant claim 4, (Cu+1 and Cu+2)).
	OCHOMOGO teaches nanoparticle Pickering emulsions comprising an aqueous suspension of silica mixed with a quaternary ammonium biocide (see whole document) for providing food contact sanitization at less than 200 ppm of quaternary ammonium active (abstract). OCHOMOGO teaches current commercially available biocides, and particularly quaternary ammonium disinfectants (“quats”) are employed at levels exceeding 200 ppm, a level that corresponds to the Generally Recognized As Safe (GRAS) level for use on food contact and food preparation by the U.S. EPA ([0005]). OCHOMOGO teaches the term biocide includes any substance that is capable of preventing the growth of bacteria, and fungi, among others ([0013]). OCHOMOGO teaches that “Without being bound by any particularly theory, it is believed that the use of nano-particles with amphiphilic properties and with sizes in the range of between about 1-100 nanometers create a synergistic interaction with certain active ingredients, e.g., quats, that enhance the active ingredient’s functionality. It is believed that the amphipathic surface properties enable the nano-particles to act as carriers of the actives reversibly and/or releasably bound to their surfaces.” ([0029]). OCHOMOGO teaches that the biocide in the sanitizing composition include a cation compound, typically comprising one or more quaternary ammonium compounds which are desirable as having broad spectrum of antimicrobial or biocidal properties, and that any cationic surfactant that satisfies these requirements may be considered within the scope of the present invention ([0043]). OCHOMOGO teaches particularly useful quaternary biocides include didecyl dimethyl ammonium chloride (DDAC)([0050])(instant claim 1, quat material; instant claim 6 “a bilayer Quat material”).
	Regarding the limitations “embedded within the first shell layer; and located at an outer surface of the second shell layer”, SANTRA ‘702 teaches the silica core and silica/biocide shell having the particular advantage of combining the biocide in the silica shell as requiring a lower amount of biocide and providing controlled release of the biocide, where SANTRA ‘702 teaches copper as a biocide. However, OCHOMOGO clearly teaches the same advantage of using a lower amount of Quat biocide, and suggest controlled release stating that “It is believed that the amphipathic surface properties enable the nano-particles to act as carriers of the actives reversibly and/or releasably bound to their surfaces.” ([0029]). Thus, it would have been clear to one of ordinary skill in the art that incorporating the Quat in a silica shell (“embedded within the first shell layer”) would have provided for controlled release, and that a second shell layer on the surface would have provided for controlled release (i.e. Quats “reversibly and/or releasably bound to their surfaces”).
	Okahata et al. teaches that “Various types of lipid-immobilized artificial membranes have been developed in connection with a study of transport mechanisms of biological membranes. We have prepared some kinds of artificial lipid membranes: a multilayer corked nylon capsule membrane and a lipid monolayer-immobilized porous glass plate. In these membranes, a lipid assembly is supported on a physically strong porous substrate and acts as a permeation valve.” And that “Recently, a much simpler technique for preparing self-standing, polyion complex type, multibilayer-immobilized cast film has been developed. It consists of mixing aqueous solutions of bilayer-forming dialkyl-ammonium amphiphiles and linear poly(styrenesolfonate) and then casting a chloroform solution of the precipitated polyion complex on a substrate.” “However, the film tends to swell and destroy in harsh conditions such as high ionic strength, high temperature and very basic or acidic conditions for a long time.” (p. 954, §Introduction, 1st paragraph). Okahata et al. teaches that “In this paper in order to overcome the stability of the film, we prepared the polyion complex film from layer-type montmorillonite anions and cationic bilayer-forming amphiphiles. It is known that mica-type layer silicates such as montmorillonite are capable of exchanging their cations (Na+, Ca2+, and K+) for other organic cations. The obtained layer-type, bilayer-intercalated clay film was physically strong over a wide temperature and pH range, compared with the polyion complex film prepared from a linear polyanion and cation amphiphiles.” (p. 954, §Introduction, 2nd paragraph).
	Okahata et al. concludes that: “Mica-type layer-silicate clay can form a physically stable, self-standing, bilayer-intercalated film simply by being mixed with cationic double- or triple-chain amphiphiles. Permeations through the clay film can be reversibly changed responding to the phase transition temperature of lipid bilayers, electric fields, and ambient pH changes. The intercalated bilayers act as a permeation valve by changing their structures responding to Various outside effects. The layer structure of montmorillonite as counterions is important to form a physically strong film even at harsh conditions. The bilayer-immobilized clay films which respond to various outside effects may provide a new tool for permeability-controllable membranes in connection with the study of transport mechanisms of biological membranes.” (p. 959, §Conclusion).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and OCHOMOGO, the copper being provided as multivalent copper ions per the teachings of SANTRA ‘275, including a Stöber silica base-catalyzed core and biocide containing (copper/Quats) acid-catalyzed shell, as taught by MANIPRASAD, in order to provide an improved biocidal silica nanoparticle delivery platform including different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats), and further to provide the core/shell silica nanoparticle with immobilized quat with a bi-layer structure, as suggested by, Okahata et al., in order to provide a physically strong film even at harsh conditions (pH, temperature, acid/base) and further that bilayer acts as a permeation valve to provide for permeability-controllable layer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive as the claim amendments are not seen to overcome the rejections of record.
	Applicants argue that “Ochomogo and Okahata do not teach the possible effect of dual DDAC layer in ionic Cu release from the claimed hybrid surface of silicon, oxygen and copper. Also, none of these citations teaches DDAC double-layer protection for metal ion for potential biocidal action in a plant system. Thus, it is not obvious the DDAC quat material of Ochomogo would provide controlled release and the bilayer-immobilized clay films of Okahata would provide physically strong film and permeability-controllable membranes with respect to the claimed hybrid surface of silicon, oxygen and copper noted above.” (p. 8, last paragraph).
	In response the examiner maintains that the instantly rejected claims are directed to compositions of matter, the prior art teaching these formulations copper-silica and quat-silica (silica biocide combinations) useful for destroying problematic bacteria/fungi, it would have been prima facie obvious to produce a quat-copper-silica combination for the same treatment, the different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats). Additionally, the instantly rejected claims do not recite any release profile for the quat and/or copper.
	In response to Applicants arguments on p. 9, the examiner notes that Applicants arguments are not sufficiently clear to understand, specifically it is unclear what “Strayer 2018”, “Diaz 2019” and “Young 2018” are referencing, and it is unclear how the argued activity relates (i.e. maps) to the instantly rejected claims. In the instant case the combination of prior art references clearly suggest the claimed structure and therefore the claims are considered prima facie obvious (also, see discussion above regarding any potential showing of unexpected results).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Applicants declaration filed 07/05/2022:
	As discussed above, the Declaration of Swadeshmukul Santra filed 07/05/2022 does not mention unexpected or surprising results, but rather is directed at predictability. And it is unclear what “Strayer 2018”, “Diaz 2019” and “Young 2018” are referencing, and it is unclear how the argued activity relates (i.e. maps) to the instantly rejected claims. In the instant case the combination of prior art references clearly suggest the claimed structure and therefore the claims are considered prima facie obvious (also, see discussion above regarding any potential showing of unexpected results).
Conclusion
	Claims 1, 5  and 6 are pending and have been examined on the merits. Claims 1, 5 and 6 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cu loaded silica nanogel (p. 14, lines 4-5).
        2 Noting that Applicants have expertise in the field and the examiner does not, therefore Applicates should explain such that a non-expert can clearly understand.